Citation Nr: 1530442	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-03 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In addition to claims listed on the title page of this decision, the December 2013 statement of the case (SOC) also addressed a claim of entitlement to an initial disability evaluation of greater than 20 percent for diabetes mellitus and claims of service connection for erectile dysfunction, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity.  The Veteran's January 2014 substantive appeal (on VA Form 9) was specifically limited to the hearing loss and tinnitus issues.  Thus, he did not file a substantive appeal "perfecting" the claim for an increased rating for diabetes mellitus and the claims of service connection for erectile dysfunction and peripheral neuropathy.  These claims were not certified to the Board and the Veteran has not indicated he intends to pursue them.  Moreover, VA has not explicitly or implicitly waived the requirement of filing a timely substantive appeal concerning these other claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, the only claims currently before the Board concern service connection for hearing loss and tinnitus. 


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or until years thereafter and is not etiologically related to active duty service. 

2.  Tinnitus was not present in service or until years thereafter and is not etiologically related to active duty service. 




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated during active duty service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2. Tinnitus was not incurred or aggravated during active duty service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus because it was incurred due to combat noise exposure during active duty service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

"Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as organic diseases of the nervous system (including sensorineural hearing loss), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).
 
The record clearly establishes the presence of a current bilateral hearing loss disability and tinnitus.  An audiogram performed during a June 2013 VA audiological examination demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
55
60
LEFT
20
25
60
55
70

Speech audiometry revealed speech recognition ability of 80 percent in both ears.  The June 2013 VA examiner diagnosed bilateral sensorineural hearing loss; thus, the Veteran has clearly manifested a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran also reported experiencing recurrent tinnitus at the June 2013 VA examination.  The Veteran is competent to identify the presence of tinnitus; the Board therefore finds the record establishes a current disability of tinnitus as well.  Charles v. Principi, Vet. App. 370, 374 (2002).

Service treatment records are negative for evidence of acoustic trauma or a hearing loss disability.  Audiograms performed in conjunction with the September 1967 pre-induction examination and August 1969 separation examination demonstrated normal hearing for VA purposes, though a comparison of the two audiograms shows a slight worsening of hearing during service.  The Veteran also specifically denied experiencing hearing loss on the August 1969 report of medical history.  

On the other hand, personnel records show the Veteran served as an airframe repairman in Vietnam.  He also has reported exposure to loud noises such as running helicopters and several incidents of enemy artillery.  Although the record does not corroborate the Veteran's engagement in combat with the enemy, he is competent to report the incidents that occurred during service and the Board finds that his statements are credible.  The noise exposure described by the Veteran is consistent with the circumstances of his reported combat service in Vietnam.  38 U.S.C.A. § 1154(b).  The Board therefore finds that the evidence establishes the presence of a current disability and in-service injuries, i.e. acoustic trauma.  

With respect to the Veteran's in-service noise exposure, in Reeves v. Shinseki, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) found that the combat presumption contained within 38 U.S.C.A. § 1154(b) not only applied to a combat injury, but also to the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (holding that the Board was required to apply the section 1154(b) presumption to the veteran's claimed acoustic trauma during service and to the separate question of whether he suffered permanent hearing loss while on active duty).  Therefore, the Board must determine whether 38 U.S.C.A. § 1154(b) establishes the onset of chronic hearing loss and/or tinnitus during service.  See id.  Section 1154(b) provides that service connection for the in-service injury can only be rebutted by clear and convincing evidence to the contrary.  In this case, the Board finds the record contains clear and convincing evidence that the Veteran did not acquire chronic bilateral hearing loss or tinnitus during active service, and the combat presumption of 1154(b) pertaining to the in-service incurrence of the claimed disabilities is rebutted.  

The Board finds the record contains clear and convincing evidence that overcomes the 1154(b) presumption that the Veteran's bilateral hearing loss disability and tinnitus were present during service.  The Veteran's service treatment records are negative for diagnoses or treatment for hearing loss or tinnitus and the Veteran's hearing was normal for VA purposes at the August 1969 separation examination.  While the August 1969 separation examination shows a 10 decibel shift in the left ear at 4000 Hz, a VA audiologist opined in June 2013 that the Veteran's military audiograms did not indicate a significant auditory shift and did not demonstrate a significant change in hearing during active duty.  

Additionally, the Veteran specifically denied experiencing hearing loss on the August 1969 report of medical history.  There are no other private or VA records documenting complaints or treatment of hearing loss or tinnitus in the 42 years spanning Veteran's separation from active service and his May 2012 claim for VA benefits.  Although the Veteran has recently reported experiencing tinnitus since service, the Board finds that these statements are outweighed by the objective medical evidence of record which constitutes clear and convincing evidence that he did not incur a permanent hearing loss disability or tinnitus during active duty service.  The combat presumption contained within 38 U.S.C.A. § 1154(b) is rebutted and the Board must now determine whether a relationship exists between the Veteran's active duty service and his current hearing loss and tinnitus. 

After review of the record, the Board finds that the weight of the evidence is against a nexus between any in-service injuries and the Veteran's bilateral hearing loss disability and tinnitus.  Service records do not establish a nexus; as noted above, they do not support a finding of chronic hearing loss or tinnitus during service and the Veteran's hearing was normal for VA purposes at the separation examination in August 1969.  The Veteran also specifically denied experiencing problems with his ears or hearing loss on the accompanying report of medical history.  Furthermore, there is no evidence of hearing loss until many years after the Veteran's discharge, when VA received his claim for service connection in May 2012.  The earliest medical evidence of hearing loss or tinnitus dates from July 2012, more than 40 years after discharge, when the Veteran reported experiencing tinnitus since service during an Agent Orange Registry examination at the Des Moines VA Medical Center (VAMC).  As discussed in greater detail below, the credibility of these recent reports is reduced and they are outweighed by the competent medical evidence establishing the onset of hearing loss and tinnitus years after service.  The Board therefore concludes that the Veteran did not manifest hearing loss or tinnitus within a year from his discharge from military service to allow for service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The more recent competent medical evidence also weighs against the claim.  The only medical opinion of record, that of the June 2013 VA audiologist, finds against the claim for service connection.  The VA audiologist concluded that the Veteran's hearing loss was not related to military noise exposure.  This medical opinion was accompanied by a thorough and well-reasoned rationale with references to specific evidence in the claims file, including the contents of the Veteran's service treatment records.  The VA audiologist noted the 10 decibel change in the Veteran's hearing between induction and separation but cited to medical literature in support of the finding that this was not a significant threshold shift.  As a result, the examiner concluded the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The Board finds this medical opinion is entitled to significant probative value in accordance with Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (declaring that the probative value of a medical opinion depends on "the factually accurate, fully articulated, sound reasoning . . . [of its] conclusion, not on the mere fact that the claims file was reviewed").

The Board has also considered the Veteran's statements regarding the etiology of his hearing loss and tinnitus.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported a history of continuous hearing loss since service, but he has reported tinnitus since active duty.  Because the Veteran's tinnitus is a chronic disease listed in 38 C.F.R. § 3.309(a), the Board must consider whether the Veteran's statements support the claim for service connection under 38 C.F.R. §§ 3.303(b).  

Lay statements such as those made by the Veteran are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board finds the Veteran's reported history of continuous tinnitus since service is not credible due to inconsistencies with the medical evidence.  The Veteran's hearing was normal at his pre-induction and separation examinations. Throughout his service and upon separation in August 1969, the Veteran made no complaints of tinnitus; he also denied any hearing loss or ear trouble at his separation examination.  The earliest evidence of tinnitus dates from May 2012, more than 40 years after service, when the Veteran filed this claim and reported experiencing bilateral tinnitus since service.  The Board finds the Veteran's statements made in the context of an in-service contemporaneous medical examination are more reliable than those provided years later to support a claim for compensation. 

As for the Veteran's statements connecting his hearing loss and tinnitus to noise exposure during service, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Nevertheless, the specific issue in this case (whether the Veteran has a hearing loss disability and tinnitus which are due to service) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to testify as to observable symptoms, such as the onset of hearing loss and ringing in his ears, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  In addition, as noted above, the Board also finds that the Veteran's reports of a continuity of tinnitus since service are not credible.

In sum, the Board has found clear and convincing evidence sufficient to rebut the combat presumption in 38 U.S.C.A. § 1154(b) regarding the presence of permanent hearing loss or tinnitus during service.  In addition, the first post-service medical evidence of record describing the Veteran's claimed disabilities is dated 42 years after his separation from active duty.  Finally, the weight of the competent evidence is also against a finding that the current disabilities are related to active duty, including in-service noise exposure.  The Board therefore concludes that the evidence is against a nexus between the Veteran's military service and his claimed hearing loss and tinnitus.  

As a final note, the Board acknowledges the June 2013 VA audiologist's finding that the Veteran's tinnitus is a symptom associated with hearing loss; as stated above, however, the Board has determined that service connection is not warranted for hearing loss.  Thus, service connection cannot be awarded for tinnitus on a secondary basis.  38 C.F.R. § 3.310.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to direct and secondary service connection was furnished to the Veteran in a September 2012 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the September 2012 letter.  See Dingess  v. Nicholson, 19 Vet. App. 473 (2006). 

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided a proper VA examination and medical opinion in June 2013 in response to his claims.

VA has also obtained available records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran did report in his May 2012 claims form that he was provided a private audio examination by his employer; however, he indicated that the findings were not available for the record and stated that he did not know what facility had given the examination.  The Veteran did not report any other private treatment related to his hearing loss and tinnitus. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


